 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10

11    RICARDO QUINTANILLA,                               Case No. 2:20-cv-00211-GMN-NJK
12                       Petitioner,                     ORDER
13            v.
14    WARDEN BRIAN WILLIAMS,
15                       Respondent.
16

17          Petitioner has paid the filing fee. ECF No. 4. Currently before the court are his petition

18   for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 and his motion for appointment of

19   counsel. The court may appoint counsel to a petitioner who is unable to afford counsel himself.

20   18 U.S.C. § 3006A. The application to proceed in forma pauperis that petitioner filed in this

21   action was incomplete and did not contain the necessary information. However, the court takes

22   judicial notice of Melendez v. Clark County, Case No. 2:19-cv-00704-GMN-NJK, in which

23   petitioner is a co-plaintiff. Petitioner filed an application to proceed in forma pauperis in that

24   action on June 25, 2019. The documents attached to that application show that petitioner is

25   unable to afford counsel. Petitioner is convicted of sexual assault, with a maximum term of 25

26   years and a minimum 10 years before he becomes eligible for parole. Petitioner also has stated

27   that he is not fluent in English, and another inmate wrote the petition for him. The court thus

28   determines that appointment of counsel is warranted.
                                                        1
 1            IT THEREFORE IS ORDERED that that the clerk of the court file the petition for a writ

 2   of habeas corpus and the motion for appointment of counsel, currently in the docket at ECF No.

 3   1-1 and 1-2, respectively.

 4            IT FURTHER IS ORDERED that the motion for appointment of counsel is GRANTED.

 5            IT FURTHER IS ORDERED that the Federal Public Defender is appointed provisionally

 6   a counsel. The Federal Public Defender will have thirty (30) days from the date of entry of this

 7   order either to undertake representation of petitioner or to indicate to the court the office's

 8   inability to represent petitioner. If the Federal Public Defender is unable to represent petitioner,

 9   then the court will appoint alternate counsel, subject again to establishment of financial eligibility.

10   The court will set a deadline for filing of an amended petition or a motion seeking other relief

11   after counsel has appeared. The court anticipates setting the deadline for one hundred twenty

12   (120) days from entry of the formal order of appointment. The court does not signify any implied

13   finding of tolling during any time period established or any extension granted. Petitioner always

14   remains responsible for calculating the limitation period of 28 U.S.C. § 2244(d)(1) and timely

15   presenting claims. The court makes no representation that the petition, any amendments to the

16   petition, and any claims in the petition or amendments are not subject to dismissal as untimely.

17   See Sossa v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

18            IT FURTHER IS ORDERED that the clerk add Aaron Ford, Attorney General for the

19   State of Nevada, as counsel for respondents.

20            IT FURTHER IS ORDERED that the clerk electronically serve both the Attorney General
21   of the State of Nevada and the Federal Public Defender a copy of the petition and a copy of this

22   order.

23            IT FURTHER IS ORDERED that respondents’ counsel must enter a notice of appearance

24   within twenty-one (21) days of entry of this order, but no further response will be required from

25   respondents until further order of the court.

26   ///
27   ///

28   ///
                                                         2
 1          IT FURTHER IS ORDERED that the clerk shall provide copies of all prior filings to both

 2   the Attorney General and the Federal Public Defender in a manner consistent with the clerk's

 3   current practice, such as regeneration of notices of electronic filing.

 4          DATED: February 20, 2020
 5                                                                  ______________________________
                                                                    GLORIA M. NAVARRO
 6                                                                  United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         3
